Citation Nr: 1107403	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  09-01 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an effective date earlier than September 1, 2005 
for the award of compensation for posttraumatic stress disorder 
(PTSD) with an adjustment disorder. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to September 
1969 and is a recipient of the Purple Heart medal.  This case 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a March 2008 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.

In January 2011, claims for revision of October 1983 and July 
1984 rating decisions on the basis of clear and unmistakable 
error (CUE) were filed.  These issues have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ) 
and the Board does not have jurisdiction over them.  They 
are therefore referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that an earlier effective date is warranted 
for the grant of service connection for PTSD with an adjustment 
disorder as the disabilities have existed since at least 1983 
when he was diagnosed with possible PTSD at the Tomah VA Medical 
Center (VAMC).  In a December 2009 letter, the Veteran, through 
his representative, requested a hearing before a Veterans Law 
Judge at the St. Paul, Minnesota RO regarding his claim.  The 
Veteran is entitled to such a hearing and therefore, the case 
must be remanded.  38 C.F.R. §§ 20.700, 20.703.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a 
hearing before a Veterans Law Judge of the 
Board of Veterans' Appeals at the St. Paul 
regional office, following the usual 
procedures under 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.704 (2010).  



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



